Martin J.,
delivered the opinion of this court.
In this case an action was instituted in Saint Mary's county court, upon the bond of Alexander Milburn, given by him and his sureties, for the faithful performance of his duty as the collector of the State tax in that county, for the year 1845. To this bond the defendants pleaded, in bar of the plaintiff’s right to recover, four pleas.
1st. Performance by Alexander Milburn of the conditions of the bond.
2nd. That the said Alexander Milburn was appointed collector for the State tax, by the commissioners of Saint Mary's county, on the 6th of May 1845; and that, on the same day, the said commissioners received and approved of the said bond, and not before; and that on the 6th of May 1845, the said com*101missioners had no legal power or authority to appoint the said collector.
3rd. That the said commissioners failed and omitted to make a legal levy of the State tax, for the year 1845.
4th. That the said commissioners did not, at the time of meeting for the purpose of levying taxes for the use of the said county, for the year 1845, impose an assessment or tax for the use of the State, as by law they were required to do.
To the first third and fourth pleas, the plaintiff replied, by way of traverse, and entered a general demurrer to the second plea, in which the defendants joined. Upon this demurrer judgment was rendered by the court in favor of the plaintiff. No appeal was taken by the defendants from this judgment of the court, and the correctness of the opinion of the court, with respect to the validity of the second plea, is therefore not open for examination on this appeal. The case was tried before the jury upon the issues joined, upon the first, third and fourth pleas. We find in the bill of exception the following state ment. “The plaintiff to support the issues upon her part joined, read to the jury, for the purpose of proving the time of levy of the State tax for 1845, the minutes of proceedings of the commissioners of Saint Mary’s county, of May 6th 1845, the witness, George Spalding, having proved that he made the said minutes as clerk of the commissioners, and regarded them as the proceedings of the court. The defendants then, to support the issues upon their part joined, proved by the witness, Spalding, that the said commissioners met for the purpose of levying the State tax for Saint Mary’s county, on the 5th of May 1845, and for no other purpose; and by the said witness, and by the minutes before mentioned, that they did on the 6th of May 1845, levy the tax for the use of the State, for the year 1845; and did order the tax list to be delivered to Alexander Milburn, a collector, which was done; they further proved by the said George J. Spalding, that the said commissioners did not assemble or meet for the purpose of levying the taxes for the use of Saint Mary’s county, for the year 1845, until the fourth of August 1845, as had been the constant prac*102tice, when they met at Leonardtoion, for the first time, for that purpose, and on that day completed and made the levy of tax for county purposes, upon the assessment of taxable property in the said county, corrected up to that day; they further proved by the tax books, and by the said Spalding, that the basis of State taxation and county taxation was different for that year, in consequence of changes of property between the said 6th of May and the said 4th of August 1845.”
It appears from the record, that at this stage of the cause, and in this condition of the evidence, the defendants prayed the court to instruct the jury, that if they found these facts as stated, then the plaintiff was not entitled to recover. This prayer was granted, and the plaintiff excepted. The prayer and the instruction are of the most general character; based, not on the pleadings, but upon the proof; and in granting the instruction, the court are to be considered as placing their opinion, not upon the structure of the pleadings, but on the broad ground, that if the jury found the facts as stated in the testimony, that the levy of the State and county tax was made at different periods, that the tax in question was illegally imposed, and that consequently there had been no such violation of the collector’s bond as would authorise this action. The cases of Leopard, vs. The Chesapeake and Ohio Canal Company, 1st Gill, 222; and Stockton vs. Frey, 4 Gill, 406; are conclusive upon this point of practice. And the single question presented by the record, for the revision of this court, is that which relates to the ruling of the court below, with reference to the legality of this assessment, an exceedingly narrow and limited question, depending entirely upon the true construction of the 52nd section of the act of Assembly, 1841, ch. 23.
The 52nd section of the act of 1841, ch. 23, declares: “That it shall be the duty of the levy courts or commissioners of the several counties, and of Howard district, and of the mayor and city council of Baltimore, at the time of meeting for the purpose of laying taxes for the use of their respective counties, district, or city, in the year eighteen hundred and forty-two, and annually thereafter, to impose an assessment or *103tax for the use of the State, of twenty cents, or one-fifth of one per centum on every dollar’s worth of assessable property within their respective jurisdictions, according to the corrected value thereof, with .. v-mi¡fission thereon, at the «¡let, heiembeibro provided, for the use of the collector or collectors; which said assessment shall be collected by the collector or collectors, appointed for the collection of the taxes imposed for the use of the said counties, district and city, respectively, and at the same time and in the same manner.” And the counsel for the appellees have contended, that this section of the act of 1841, is to be considered as imperative in its character, and prohibited the commissioners from levying the State tax, at any other period than at the meeting at which the tax was imposed for the purposes of the county. This construction of the act of Assembly, we think, cannot be maintained. The act was passed to provide a tax to pay the debts of the State. The levy courts or county commissioners were selected by the State as her agents to impose this tax, although the State had certainly no immediate or direct interest in the imposition of the local assessments. The object to be accomplished was the execution of this revenue law, upon the successful operation of which depended the ability of the State to pay her debts, to comply with her engagements, and to preserve, unimpaired and unsullied, the public faith and credit. And it is very apparent, we think, from the various clauses in this act, as well as the acts of 1842, ch. 269, and 1843, ch. 208, referred to by the counsel for the appellant, as illustrative of the intention of the legislature, from the peculiar circumstances, under the influence of which this revenue statute was produced, and from the history of the times in which it was passed, that the particular provision under consideration, was introduced as a means of securing the certain imposition of the State assessment, by making the county assessment dependent upon it, and by prohibiting the local authorities from laying a tax for county purposes, except upon the condition that they performed their duty to the State, by imposing the State tax as required by the act of 1841. In this sense, and to this extent, the provision in question is to *104be treated as imperative. But the object to be attained was the levy of the State assessment. If this was done, either before or at the time of meeting for the imposition, of the local tax, the purpose of the Legislature was accomplished; and with the condition that the county tax was not to be imposed, unless the State assessment was provided for, the time at which the State assessment might be laid, Was committed to the discretion of the levy courts, or the commissioners designated as the agents by whom the tax was to be levied. It is also proper to announce, that we consider the 15th section of the act of 1843, ch. 208, as applicable only to the mode in which the State and county taxes are to be collected; and that in this respect alone is the 52nd section of the act of 1841, ch. 23, repealed by the 15th section of the act of 1843. And that as the law stood under the act of 1841, ch. 23, and as it now stands, an assessment by the local tribunals for the county or city purposes, would be treated as unauthorised and void, unless before, or at the time of levying the county tax, a tax for the State was laid, as required by the acts of Assembly applicable to this subject.
It follows from the views we have thus expressed, that there was error in the ruling of the court below, and that the judgment must be reversed. The construction we have placed upon the 52ed section of the act of 1841, has rendered it unnecessary to examine many of the points raised by the counsel in the argument of this cause, and discussed by them with great ability.
JUDGMENT REVERSED AND PROCEDENDO.